[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 March 29, 2007
                               No. 06-14702                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A96-100-801

MARIA LUZ NELLY CUELLAR,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.



                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (March 29, 2007)

Before BIRCH, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Maria Cuellar, a native and citizen of Colombia, seeks review of the decision
of the Board of Immigration Appeals that affirmed the denial of her application for

asylum and withholding of removal under the Immigration and Nationality Act,

and relief under the United Nations Convention on Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment, 8 U.S.C. §§ 1158, 1231; 8 C.F.R.

§ 208.16(c). Cuellar argues that the IJ and BIA erred by finding her testimony not

to be credible. We deny her petition.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the decision of the IJ. Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). “[We] must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817-18

(11th Cir. 2004) (quotation omitted). “A credibility determination, like any fact

finding, may not be overturned unless the record compels it.” Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (citations and quotations omitted).

      To qualify for asylum, an alien must establish by a preponderance of the

evidence either (1) past persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion or (2) a “well-founded

fear” of future persecution based on race, religion, nationality, membership in a

particular social group, or political opinion. 8 U.S.C. § 1101(a)(42)(A); 8 C.F.R.

§ 208.13(a), (b). To qualify for withholding of removal, an alien must establish
                                           2
that if returned to her country, she more likely than not would be persecuted on

account of race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. § 1231(b)(3); Mendoza v. U.S. Att’y Gen., 327 F.2d

1283, 1287 (11th Cir. 2003). An alien applying for relief under the Convention

Against Torture must prove “that it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.” 8 C.F.R. §

1208.16(c)(2).

      Cuellar admits that the BIA and IJ expressly found her testimony incredible

but argues that this finding was not supported by substantial evidence. We

disagree. “[T]he [BIA] must offer specific, cogent reasons for an adverse

credibility finding . . . [but] the burden is on the applicant alien to show that the

credibility decision was not supported by specific, cogent reasons or was not based

on substantial evidence.” Forgue, 401 F.3d at 1287. The BIA found several

inconsistencies between Cuellar’s asylum application, her interview with the

asylum officer, and her testimony before the IJ. Cuellar admitted, for example,

that, in her interview with an asylum officer, she had falsely testified that the

FARC harassed her family because they would not give the FARC a percentage of

their harvest. Cuellar did not mention these demands in her asylum application,

and Cuellar later expressly denied that the FARC ever wanted to tax her farm.

This and other inconsistencies provide substantial evidence in support of an
                                            3
adverse credibility determination.

      Cuellar argues that, regardless of the adverse credibility determination, her

other evidence establishes her eligibility for asylum or withholding or removal.

Again, we disagree. Aside from her incredible testimony, Cuellar submitted no

evidence that she suffered persecution based on a protected ground. Cuellar also

introduced no evidence that she would be targeted for having participated in

political activities upon her return to Colombia. Because Cuellar did not meet the

standard for establishing a well-founded fear of future persecution for asylum

eligibility, she failed to satisfy the more difficult standard for withholding of

removal under the INA or CAT. See Najjar, 257 F.3d at 1292-93.

      Cuellar’s petition for review is

      DENIED.




                                            4